Citation Nr: 0013773	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-04 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for residuals of a head 
injury, and injury to the ribs.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant had active service from October 1974 to January 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Montgomery, 
Alabama.

This case was remanded by the Board in December 1997 for 
additional development. In that action, the Board noted that 
the issue had been erroneously certified as, whether new and 
material evidence to reopen the claim had been presented.  It 
was determined that a timely substantive appeal had been 
submitted, and the claim was considered on a de novo basis.  
It has now been returned to the Board for adjudication.

The veteran appeared for a hearing before the undersigned in 
September 1997.  The hearing was conducted under the 
authority of the Chairman of the Board.  There is a 
transcript of that hearing on file.  The veteran requested a 
second hearing, did not report, and subsequently indicated 
that he desired consideration to be given to the appeal 
without additional hearing.  His representative has made a 
written presentation in support of the appeal.


FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision in this case has been obtained 
by the RO.  

2.  The appellant's service and post service medical records 
are entirely silent as to complaints, treatment, or diagnoses 
of any head or rib injuries, or residuals thereof.

3.  The appellant has offered no competent medical evidence 
that he is currently suffering from residuals of a head 
injury or rib injury.
CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for residuals of a head injury, or of 
residuals of injury to the ribs.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R.§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303.  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The service records reveal that the appellant served 94 days 
before being discharged as unsuitable for military service.  
He claims he was beaten up in service and received head and 
rib injuries. The service records, as well as his separation 
examination are entirely silent as to any complaints, 
treatment, or diagnoses of a head injury, or of any rib 
injuries during service.  He was discharged from service on 
the basis of unsuitability.

Post service medical records of file are silent as to any 
residuals of a head or rib injuries.

Significantly, the evidence of record indicates that the 
veteran is suffering from severe mental disorders.  He has 
been diagnosed with a paranoid delusional disorder; and a 
schizoaffective disorder.  A private medical report in 
December 1993 notes that he was extremely disorganized and 
frankly delusional.  In a VA examination in January 1995, the 
examiner noted the appellant spoke rapidly and constantly and 
no credibility could be given to all of his statements.  A VA 
psychological evaluation dated in February 1995, noted that 
it was quite difficult for him to differentiate between 
fantasy and reality.  The content of his speech was very 
peculiar and delusional suggesting the existence of a thought 
disorder.  

The appellant filed a claim for service connection in 
December 1993 for a head injury and broken ribs.  This was 
denied by rating decision in February 1994, as the RO noted 
his service records were negative for any injuries.  In 
addition, he signed a statement in January 28, 1975 
indicating that there were no defects which would disqualify 
him from the performance of his duties.  

A VA examination in January 1995, did not note any head, or 
rib pathology.
While the appellant reported suffering multiple rib fractures 
and a head trauma in service; the examiner noted, the 
appellant spoke rapidly and constantly, and no credibility 
could be given to his statements. He was diagnosed with 
paranoid delusional disorder; schizoaffective disorder; 
reported amnesia; and, a history of  head and rib injuries.

The veteran offered testimony at a hearing before the Board 
in September 1997.  At that time he reiterated that he had 
been injured during service in a fight.  He reported that 
supervisors thereafter changed his Orders and had him 
discharged unfairly.  He reported treatment shortly after 
service.  As noted a transcript is on file.

It is noted that an attempt to obtain records of any post-
service treatment has failed to reveal any treatment for 
claimed residuals of a head or chest injury.

Subsequently, in December 1997, the Board noted that the 
issue had been erroneously certified for adjudication as, 
whether new and material evidence to reopen the claim had 
been presented.  As it was determined that a timely 
substantive appeal had been submitted, the claim was 
considered on a de novo basis, and remanded for additional 
development.  This included, obtaining additional treatment 
records identified by the appellant.  

Evidence received subsequent to the remand did not support 
the appellant's contentions.  The evidence included;  

January 1995 VA x-rays which revealed no evidence of any 
recent or old rib fractures, or cranial or intracranial 
abnormality;

A VA psychological evaluation dated in February 1995, noting 
that it was quite difficult for the appellant to 
differentiate between fantasy and reality.  Content of his 
speech was very peculiar and delusional suggesting the 
existence of a thought disorder;

Additional Social Security Administration; VA clinical 
records; and private medical records noting the appellant 
suffered from schizophrenia. These records did not reveal 
findings or treatment for any residuals of a head or chest 
injury.

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that the claim must be denied as not well grounded 
because there is no medical opinion, or other competent 
evidence linking residuals of a head injury, or rib injury 
with any in-service occurrence or event.
Specifically, there was no diagnosis of any head or rib 
injuries in service, nor has any medical examiner attributed 
any residuals of a head injury, or rib injury to his active 
service.  Thus, a direct causal link between the appellant's 
claimed disorders and service has not been demonstrated.  
Thus, a direct causal link between the veteran's claimed 
conditions, if any, and active duty service has not been 
demonstrated.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claims, nor any 
claims for which entitlement is permitted under the law.

In conclusion, the Board has considered the appellant's 
statements that he has residuals of a head and rib injuries 
from the time of service.  Although the appellant's 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The appellant's 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings since service indicative of the claimed 
disabilities.  The appellant is not a medically trained 
professional and his opinion is of limited probative value on 
issues of medical diagnoses and etiology.  Id.  In the 
absence of competent, credible evidence of continuity of 
relevant symptomatology, service connection is not warranted 
for the disability claimed on appeal.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in disability.  While the appellant reported being 
attacked and suffering from head injury and rib injury in 
service, there is no competent evidence of any residuals of a 
head of rib injury related to service or any incidence or 
occurrence therein.  Accordingly, absent evidence 
establishing that the appellant has residuals of a head 
injury of rib injury related to service, the Board finds that 
the veteran's claim of entitlement to service connection is 
not well grounded.  38 U.S.C.A. § 5107(b).

When a claim is not well grounded it is incomplete, and VA is 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his or her application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the veteran of the necessary evidence 
in the claims forms he completed, in its notices of rating 
decisions, the statement of the case, and the supplementary 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well grounded claim. However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claims well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claims plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

The claim for service connection for residuals of a head 
injury and rib injury is denied as not well-grounded 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

